Citation Nr: 0405807	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  95-13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Whether the veteran timely perfected an appeal in the 
matter of entitlement to a rating in excess of 20 percent for 
right knee chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle injury.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who retired in February 1992 after 
more than 20 years of active duty.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1992 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, which granted 
service connection for residuals of a left ankle injury and 
for bilateral hearing loss, both rated noncompensable; and 
from an October 2000 RO decision which denied a rating in 
excess of 20 percent for a right knee disability.  In the 
October 1992 decision, the RO denied service connection for 
six other disabilities, including residuals of a left knee 
injury.  In his notice of disagreement (NOD) with the October 
1992 rating decision, the veteran limited his appeal to the 
matters of service connection for residuals of a left knee 
injury, and increased ratings for a left ankle disability and 
bilateral hearing loss.  The issue of service connection for 
a left knee disorder is not before the Board, as the RO 
granted service connection for residuals of a left knee 
injury in July 1995.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Accordingly, the only issues before the 
Board are as set forth on the preceding page.  

When the case came before the Board in December 2003, it was 
noted that the veteran had not filed a substantive appeal, or 
an equivalent following the April 2003 statement of the case 
(SOC) issued after the veteran had filed a notice of 
disagreement (NOD) with the October 2000 rating decision 
denying an increased rating for residuals of a right knee 
injury.  By December 2003 correspondence, the Board informed 
the veteran that as a substantive appeal had not been filed 
following the April 2003 SOC, his appeal as to the matter of 
an increased rating for a right knee disability may be 
dismissed.  The veteran was offered the opportunity to 
present argument or evidence or to request a hearing on the 
matter.  In January 2004, the Board received the veteran's 
response to the December 2003 correspondence, which is 
addressed in further detail below.  

This appeal, in part, is REMANDED to the RO via the Appeals 
Management Center in Washington D.C.  VA will notify you if 
further action is required on your part.

FINDINGS OF FACT

1.  Notice of an October 2000 RO decision which denied a 
rating in excess of 20 percent for right knee chondromalacia 
was mailed in October 2000; an NOD to that denial was 
received in February 2001.  

2.  An SOC addressing the rating for the right knee 
disability was mailed to the veteran on April 10, 2003; he 
was advised that he was required to file a substantive appeal 
within 60 days of the date of the notice, or within one year 
of notice of the decision appealed.  

3.  In January 2004 (after being advised that his appeal 
would be dismissed for lack of a substantive appeal), the 
veteran submitted a substantive appeal; he did not allege any 
good cause as to why the substantive appeal had not been 
filed in a timely fashion.  


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal on the 
claim of entitlement to a rating in excess of 20 percent for 
right knee chondromalacia, and the Board lacks jurisdiction 
to consider this matter.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20. 302(b), 
20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in VA law since the 
veteran initiated this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Timeliness of 
substantive appeal is a "downstream" jurisdictional matter 
and application or interpretation of the governing law is 
dispositive.  In such case, the VCAA and implementing 
regulations have no application.  The veteran was properly 
notified of the jurisdictional problem by December 2003 
correspondence, and was offered the opportunity to present 
argument or evidence and to have a hearing on the matter.  
See Marsh v. West, 11 Vet. App. 468 (1998); VAOPGCPREC 9-99 
(August 18, 1999).  

The question to be resolved is whether the Board has 
jurisdiction to consider the issue of entitlement to a rating 
in excess of 20 percent for a right knee disability.  The law 
provides that ". . . questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3).  

As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
"Proper completion and filing of a Substantive Appeal are 
the last actions the appellant needs to take to perfect an 
appeal." 38 C.F.R. § 20.202.  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1).  Thereafter, a claimant must file the substantive 
appeal within 60 days from the date the SOC is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A.
§ 7105(d)(3); 38 C.F.R. § 20.302(b).
A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  An application 
for review on appeal shall not be entertained unless it is in 
conformity with this Chapter [Chapter 71].  38 U.S.C.A. 
§ 7108.  

Here, a rating decision in October 2000 denied a rating in 
excess of 20 percent for right knee chondromalacia.  The RO 
notified the veteran of this decision by a letter dated 
October 31, 2000.  Therefore, the one-year appeals period 
expired on October 31, 2001, one year after "the date of 
mailing of the notice of the result of the initial review or 
determination."  38 U.S.C.A. § 7105(b)(1).  

A timely NOD from the veteran was received on February 26, 
2001.  The RO issued an SOC regarding this matter on April 
10, 2003.  It was mailed to the veteran at his most recent 
address of record.  He was notified that he was required to 
file a formal appeal to complete his appeal, and a VA Form 9 
was provided for that purpose.  He was advised that he should 
respond within 60 days to perfect his appeal.  He submitted 
nothing further prior to the Board's initial review of this 
claim in December 2003.  After he was advised by the Board 
that his appeal would be dismissed for lack of a substantive 
appeal, the veteran submitted written correspondence which, 
in essence, is an untimely substantive appeal on the matter 
of the rating for the right knee.  

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of an SOC 
(as here) or the remainder of the one-year period after the 
mailing of notice of the initial determination, whichever is 
longer.  In this case, the veteran did not perfect his appeal 
by filing a substantive appeal in a timely fashion.  Absent a 
timely substantive appeal, the Board is without jurisdiction 
to adjudicate such claim.  Hence, it must be dismissed 
without prejudice.  


ORDER

The appeal for a rating in excess of 20 percent for right 
knee chondromalacia is dismissed.


REMAND

In a decision on May 1, 2003, the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).  

In the veteran's January 2004 response to the December 2003 
correspondence from the Board, he submitted additional 
argument, along with a letter to VA from his spouse.  
Essentially, the veteran and his spouse suggested that the 
veteran's left ankle and hearing loss disabilities had 
increased in severity since they were last evaluated by VA.  
He also indicated that he had undergone a medical examination 
by a physician with the Social Security Administration (SSA).  
He reported that he had been trying, unsuccessfully, to 
obtain a copy of the examination report, and it appears that 
said medical record has not yet been associated with the 
claims file.  Such record(s) may include information 
pertinent to the veteran's claims now before the Board.  
Where it is asserted that pertinent medical records are in 
existence and are in the possession of SSA, such records are 
constructively of record.  In this regard, the Board notes 
that 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) 
mandate that VA will end its efforts to obtain records from a 
federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA many 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
request records do not exist or the custodian does not have 
them.  Id. (emphasis added).

The nature of the disabilities at issue also suggests that 
the veteran may be receiving ongoing treatment and/or 
evaluations.  Reports of private medical treatment and/or 
additional VA medical records may include information 
pertinent to the claims.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are satisfied 
regarding the matters on appeal in 
accordance with the statutory provisions, 
implementing regulations, and all 
applicable interpretative Court 
decisions.  The veteran should be 
specifically notified of what he needs to 
substantiate his claims for increased 
ratings for left ankle and bilateral 
hearing loss disabilities; of what the 
evidence shows; and of his and VA's 
respective responsibilities in evidence 
development, including that he must 
submit any pertinent evidence he 
possesses.  He should be given the 
opportunity to respond; and if he does, 
the RO should arrange for any further 
development suggested by his response.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
left ankle disability or for hearing loss 
from March 2003 to the present, then 
obtain records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain any 
reports of VA treatment (not already of 
record) for the service-connected 
disabilities.  The RO should also obtain 
a copy of the report of SSA medical 
examination referred to by the veteran in 
his January 2004 correspondence (as well 
as any other SSA medical records that may 
be pertinent his claims) until that 
agency provides said records or certifies 
that those records are unavailable.  

If, and only if, recent treatment records 
reflect any significant increase in the 
left ankle or bilateral hearing loss 
disabilities, the RO should arrange for 
another VA examination to determine the 
current severity of the left ankle and/or 
hearing loss disability.  

3.  The RO should then review the matters 
on appeal.  If either remains denied, the 
RO should provide the veteran an 
appropriate supplemental SOC and give him 
the requisite period of time to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



